Notice of Allowability
Claim Rejections - 35 USC § 112
The remarks regarding the 35 U.S.C. 112b rejection of Claim 12 has been considered and is persuasive in light of the amendment to Claim 12. Therefore, the 35 U.S.C. 112b rejection of Claim 12 is withdrawn.

Allowable Subject Matter
Claims 1 – 2 and 5 – 12 are allowed.
U.S. Patent Publication 2018/0178176 A1 to Morinaga teaches a stirring tank with two coaxial rotating stirring elements. Both these elements rotate to provide mixing for the vessel contents and are of rectangular shape with an upper frame, lower frame, and connecting frames. Regarding Claim 1, Morinaga is silent to the powder inlet passage and one powder spouting hole connected to the passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774